Citation Nr: 0600676	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by insomnia.

2.  Entitlement to service connection for a sinus disorder, 
claimed as nasal problems.

3.  Entitlement to service connection for a low back 
disorder, claimed as minimal dextroscoliosis of the thoracic 
spine.

4.  Entitlement to a compensable evaluation for residuals of 
fracture, right middle finger.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to March 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Subsequently, the case was 
transferred to the RO in San Juan, Puerto Rico.

In July 2004, the Board remanded the case for additional 
development.  Subsequently, a September 2005 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's complaints of insomnia are associated with 
schizoaffective disorder, for which service connection has 
been previously denied; the record does not show a diagnosed 
disability manifested by insomnia other than his psychiatric 
disorder.  

3.  The veteran had episodes of acute rhinitis and upper 
respiratory infections during service that resolved without 
residual disability prior to his separation from service; 
maxillary sinusitis was noted more than a decade following 
his separation from service, but the medical evidence of 
record fails to demonstrate any chronic sinus condition.  

4.  The veteran's enlistment examination in June 1984 
includes a notation of "minimal scoliosis, dorsal;" the 
veteran's preexisting scoliosis is not shown to have 
increased in severity during service, and a chronic back 
disability other than scoliosis is not shown to have been 
present in service or for many years following separation 
from service.

5.  The medical evidence does not demonstrate favorable or 
unfavorable ankylosis of any joint of the right middle 
finger, nor does it demonstrate any limitation of extension 
of the finger or any gap between the fingertip and the 
transverse crease of the palm; functional loss of the right 
middle finger has not been objectively demonstrated.  


CONCLUSIONS OF LAW

1.  A disability manifested by insomnia was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  A chronic sinus disorder was not incurred or aggravated 
in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  A chronic low back disorder was not incurred in or 
aggravated by service, and scoliosis of the thoracic spine 
was not aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

4.  The criteria for the assignment of a compensable 
evaluation for the service-connected residuals of fracture, 
right middle finger, have not been met.  38 U.S.C.A. § 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5154, 5226 (2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5154, 5226 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2004.  Since that letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), the August 2004 letter 
specifically requested that the claimant provide any evidence 
or information in his possession that pertains to the claims.  
The veteran was advised of the evidence necessary to 
substantiate his claims.  The veteran was also informed of 
his and VA's respective obligations with regard to obtaining 
evidence and was advised that it was his responsibility to 
make sure that VA received all records not in the possession 
of a Federal department or agency.  The veteran was asked to 
send additional evidence to the RO and to let VA know if 
there was any other evidence or information that he thought 
would support his claim.  

In addition, by virtue of the rating decision on appeal, the 
June 2003 statement of the case (SOC), and the September 2005 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why the particular claims 
were being denied, and of the evidence that was lacking.  The 
Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while 
proper VCAA notice was not provided prior to the initial 
rating decision on appeal in August 2002, complying notice 
was subsequently provided, and the case was readjudicated and 
the most recent rating action was issued after the complying 
letter was provided.  

The RO has obtained the veteran's VA outpatient treatment 
records, and the veteran was provided with VA examinations in 
March 1997 and May 2002.  The veteran has not indicated that 
there is other evidence available.

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA with respect to the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service Connection Claims

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Insomnia

The veteran contends that he has a disability manifested by 
insomnia that began during his period of active duty.

The service medical records note that in September 1988 the 
veteran reported insomnia, weakness, and dizziness.  Upper 
respiratory infection was noted.  There were no other 
complains of insomnia noted during service.  

A VA hospitalization report dated in August 2000 noted the 
veteran complained of auditory hallucinations, depressed 
mood, anhedonia, insomnia, lack of energy, and death wishes.  
Schizoaffective disorder was diagnosed.  Subsequent VA 
outpatient psychiatric treatment notes have noted occasional 
complaints of insomnia related to his psychiatric diagnosis.

Service connection for schizoaffective disorder was denied in 
an August 1997 rating decision; the veteran did not perfect 
an appeal with respect to that decision, and it became final.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002).

There is no competent medical evidence of record 
demonstrating that the veteran has a chronic disability 
manifested by insomnia, other than his schizoaffective 
disorder.  The Board has considered the statements of the 
veteran to the effect that he has insomnia that originated 
during service.  However, the veteran's lay testimony alone, 
even if were not contradicted by the medical evidence of 
record, is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
disability manifested by insomnia.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2005).

Sinus Disorder

The veteran was treated for pharyngitis during service in 
February 1988.  Examination showed no sinus tenderness 
present at that time.  Upper respiratory infection was noted 
in September 1988.  The service separation examination in 
February 1989 noted normal sinus and nose examinations.  

VA examination in March 1997 noted no nasal pathology.  In 
February 2002, the veteran was seen for rhinitis, sore 
throat, and nasal polyp.  Examination showed opacification of 
the maxillary sinuses.  Maxillary sinusitis was diagnosed.  A 
December 2004 treatment record noted nasal septum normal, 
mucosa, pink, and no discharges observed.  

The veteran had episodes of acute rhinitis and upper 
respiratory infections during service that resolved without 
residual disability prior to his separation from service.  
Maxillary sinusitis was noted in 2002, more than a decade 
following his separation from service, but the medical 
evidence of record fails to demonstrate any chronic sinus 
condition.  The Board has considered the statements of the 
veteran to the effect that he has a chronic sinus disorder 
that began during service.  However, the veteran's lay 
testimony alone, even if were not contradicted by the medical 
evidence of record, is not competent evidence to support a 
finding on a medical question  requiring special experience 
or special knowledge.  Espiritu, supra.  

Consequently, the Board finds that the preponderance of the  
evidence is against a finding of service connection for a 
sinus disorder.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303.  
Since the weight of the evidence for and against the  claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. §§ 3.102 (2005).




Back Disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  See 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

In this case, the presumption of soundness does not apply, as 
the veteran's service medical records show that minimal 
scoliosis, dorsal, was present on his initial examination for 
service in June 1984.  Therefore, the crucial issue before 
the Board is whether the veteran's preexisting scoliosis was 
aggravated during service.  To make this determination, the 
Board must consider the veteran's service medical records as 
well as evidence developed after service.

The service medical records make no reference to complaints 
or treatment for the veteran's scoliosis.  In May 1987, the 
veteran was seen after stepping in a hole and developing back 
pain.  Sacroiliac sprain was noted.  The service separation 
examination in February 1989 noted normal spine examination.  

X-ray of the cervical spine in March 1997 showed mild 
straightening of the cervical lordosis, and mild cervical 
spondylotic changes.  Chest X-ray in February 1999 noted 
minimal dextroscoliosis of the low thoracic spine.  This was 
characterized as a minor abnormality.  The veteran complained 
of low back pain in April 2002.  Lumbar spine X-ray showed 
minimal spondylotic changes.  

There is no indication from the service records or other 
evidence of record that the veteran's scoliosis of the 
thoracic spine increased in severity during service.  Indeed, 
it was noted as "minimal" both at service entrance and on 
VA X-ray in 1999, and no other reference to scoliosis is 
noted in the medical record either during service or after 
separation.  Despite the veteran's statements that his 
scoliosis worsened during service, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) and Espiritu, 2 Vet. App. at 494-95.  
As the medical evidence demonstrates that minimal scoliosis 
of the thoracic spine was present on entrance into service 
and, in the absence of any showing of an increase in severity 
during service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for scoliosis.

The Board has also considered whether the record supports an 
award of service connection for any other disability of the 
veteran's back.  However, the record demonstrates only an 
acute sacroiliac sprain during service that resolved prior to 
service separation, and the spondylotic changes of the spine 
noted in 1997 and 2002 have not been medically associated 
with his period of active duty, which ended in 1989.  Thus, 
the medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic back 
disability that began during or is otherwise attributable to 
his period of service.  Arthritis, which was first 
demonstrated nearly a decade after separation from service, 
may not be presumed to have been incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2005).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection a disability 
manifested by insomnia, sinus disorder, or low back disorder 
because there is no evidence of pertinent pathology in 
service, other than acute complaints.  The initial findings 
of chronic pathology were several years following service.  
Thus, while there are current findings of insomnia due to 
psychiatric disability, sinusitis and spinal changes, there 
is no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of chronic abnormal 
findings in service (or in the case of spinal disability, an 
increase in severity of pre-existing spinal problems), the 
negative examination performed at separation from service, 
and the first suggestion of pertinent disability many years 
after active duty, relating current disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. §§ 3.102 (2005).

Right Middle Finger Evaluation

Service connection for status post fracture, right middle 
finger, was granted in August 1997.  A noncompensable 
evaluation was assigned from November 1996.  The veteran 
filed his current claim for an increased evaluation in 
February 2002.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 FR 48,784-48,787 (July 26, 2002).  The Board 
will evaluate the veteran's claim under both sets of rating 
criteria.  Prior to August 26, 2002 the rating criteria 
provided that a 10 percent rating was warranted for either 
favorable or unfavorable ankylosis of the long finger of the 
hand (for both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2002).  Extremely unfavorable ankylosis 
was rated as amputation under Diagnostic Code 5154. 38 C.F.R. 
§ 4.71a.  Amputation of the long finger warrants a 10 percent 
rating if it is without metacarpal resection, at the proximal 
interphalangeal joint, or proximal thereto.  A rating of 20 
percent is warranted for amputation of the long finger where 
there is metacarpal resection (more than one-half the bone 
lost).  Id.

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, but the rating criteria for 
ankylosis of the fingers did, and a rating based on 
limitation of motion of the fingers was added.  Under the new 
rating criteria, a 10 percent rating is appropriate for 
either favorable or unfavorable ankylosis of the middle, or 
long, finger of either hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2005).  In addition to ankylosis, the rating 
criteria instruct that disability of the finger is to be 
considered under the amputation codes, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  Under Diagnostic Code 5229, which 
governs limitation of motion of the long finger, a 10 percent 
evaluation is warranted for gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.  A zero 
percent evaluation is warranted for a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

VA regulations provide, however, that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2005).  The regulations cite as 
an example that combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  The 40 percent rating may be further 
combined with rating for disabilities above the knee but not 
to exceed the above-the-knee amputation elective level.  Id.

On VA examination in October 1998, the veteran reported mild 
right middle finger pain associated with a cold sensation.  
Writing and clapping were noted to precipitate pain in the 
finger.  On examination, there was a five degree valgus 
angulation of the proximal interphalangeal joint of the right 
middle finger; the joint was not red or warm, and it was not 
tender to palpation.  The veteran could touch with the tip of 
the right thumb the tip of all fingers of the right hand.  He 
could also touch with tip of each finger the median 
transverse fold of the palm of the right hand.  Right 
handgrip muscles was noted at 5/5 strength.  Ranges of motion 
of the joints of the right middle finger were noted as 
flexion to 90 degrees and extension to zero degrees, both 
pain-free.

VA examination in May 2002 noted the veteran complained of 
decreased motion, deformity, and pain in the right middle 
finger.  On examination, there was no deformity of the right 
third finger.  The examiner described full range of motion, 
with painful palpation noted at the dorsal aspect of the 
proximal interphalangeal joint.  

The veteran could touch with the right thumb the tip of all 
fingers of the right hand.  He could also touch with tip of 
each finger the median transverse fold of the palm of the 
right hand.  Ranges of motion of the metacarpophalangeal, 
proximal interphalangeal, and distal interphalangeal joints 
of the right middle finger were noted as flexion to 90 
degrees and extension to zero degrees.  The examiner noted no 
functional loss due to pain, fatigue, weakness, or lack of 
endurance.  

In this case, a compensable evaluation for residuals of 
fracture, right middle finger, is not warranted.  The medical 
evidence does not demonstrate favorable or unfavorable 
ankylosis of any joint of the right middle finger, nor does 
it demonstrate any limitation of extension of the finger or 
any gap between the fingertip and the transverse crease of 
the palm.  Thus, a compensable evaluation under either the 
prior or amended regulations, is therefore not warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2004) in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's affected joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no basis for a compensable 
evaluation based on limitation of motion due to any 
functional loss as no painful motion or functional loss has 
been demonstrated on examination.  

Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. §§ 3.102 (2005).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


